DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
The amendment filed on 7/8/2022 has been entered.
Claims 1-2, 4, 6-8 and 10-13 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20100059402 of Burattini (henceforth ‘402 Burattini) in view of USPGP# 2011/0100859 of Burattini (henceforth ‘859 Burattini) and in further view of USPGP# 20110271812 of Maier et al. (henceforth Maier) and USPGP# 20150298844 of Burattini (henceforth ‘844 Burattini).
Regarding claim 1, ‘402 Burattini teaches a production method for producing a sealed single-dose break-open sealed package (‘402 Burattini: 1) comprising: providing that the sealed package (‘402 Burattini: 4) comprises: 
a first sheet (‘402 Burattini: 2) of semi-rigid plastic material (‘402 Burattini: abstract); 
a second sheet (‘402 Burattini: 3) of flexible plastic material (‘402 Burattini: abstract) superposed on and sealed to the first sheet (‘402 Burattini: see fig. 1) to define a sealed pocket (‘402 Burattini: abstract, and also see central pocket in fig. 1) that contains a dose of a product (‘402 Burattini: 5); and a weakened zone (‘402 Burattini: region around 6) that is made in a central zone of the first sheet (‘402 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone to cause formation of an outlet opening for the product through the first sheet (‘402 Burattini: abstract); 
making in a surface of the first sheet (‘402 Burattini: top surface of 2 (at 6)) an incision (‘402 Burattini: 6 in fig. 7) that constitutes the weakened zone but that does not pierce entirely through the first sheet (‘402 Burattini: 6); 
making the incision by plastic deformation of the material using an incision tool (‘402 Burattini: the two 27 in fig. 13)
providing an apparatus (‘402 Burattini: 7) for producing the sealed package, the apparatus including a first plate (‘402 Burattini: one of the plates 26 in figs. 12-13) and a second plate (‘402 Burattini: the other one of the plates 26 in figs. 12-13); 
moving the incision tool along a deformation direction from a first position spaced away from the first plate to a second position closer to the first plate, but still spaced away from the first plate, to make the deformation in the first sheet positioned between the first plate and the second plate such that the first sheet is not pierced entirely through by the incision tool (‘402 Burattini: para 0054). 

‘402 Burattini is silent on the incision tool having a tip that is not sharp, but has a round shape for deforming rather than cutting.  
However, ‘859 Burattini teaches a similar production method for producing a sealed single-dose break-open sealed package (‘859 Burattini: 1), the sealed package (‘859 Burattini: 4) comprises: a first sheet (‘859 Burattini: 2) of semi-rigid plastic material (‘859 Burattini: abstract); a second sheet (‘859 Burattini: 3) of flexible plastic material (‘859 Burattini: abstract) superposed on and sealed to the first sheet (‘859 Burattini: see fig. 1) to define a sealed pocket (‘859 Burattini: abstract, and also see central pocket in fig. 1) that contains a dose of a product (‘859 Burattini: 5); and a weakened zone (‘859 Burattini: region around 6) that is made in a central zone of the first sheet (‘859 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone to cause formation of an outlet opening for the product through the first sheet (‘859 Burattini: abstract); making in a surface of the first sheet (‘859 Burattini: top surface of 2 (at 6)) at least one incision (‘859 Burattini: 6 in fig. 7) that constitutes the weakened zone (‘859 Burattini: 6), making an incision by plastic deformation of the material using an incision tool (‘859 Burattini: 12a, 12b) having a tip that is not sharp, but has a round shape for deforming rather than cutting (‘859 Burattini: para 0046).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of production of a sealed package of ‘402 Burattini by using an incision tool with rounded edges as taught by ‘859 Burattini in order to provide sealed packages that are easy to open while also preventing accidental opening of the sealed packages (‘859 Burattini: para 0003). 

The combination of ‘402 Burattini and ‘859 Burattini is silent on providing that the first plate is fixed and the second plate is movable to bring the incision tool to the second position to make the deformation in the first sheet.
Maier teaches a packaging apparatus (Maier: 1) comprising a first plate (Maier: 29) and a second plate (Maier: 22), wherein the first plate is fixed (Maier: para 0047-0049) and the second plate is movable (Maier: para 0047-0049, see also figs. 2-3), moving the incision tool from a first position spaced away from the first plate to a second position closer to the first plate  (Maier: para 0047-0049, see also figs. 2-3) and moving the incision tool to the second position to make the deformation in the first sheet (Maier: para 0047-0049, see also figs. 2-3). 
Both ‘402 Burattini and Maier teach methods of closing two plate, it would have been obvious to one skilled in the art to substitute one method (moving both plates of ‘402 Burattini) for the other (moving one plate while keeping the other plate fixed of Maier) to achieve the result of reliably moving the plates in a reciprocating manner. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, moving only one plate provides the additional benefit of having fewer moving parts since only one plate needs to be moved rather than two which can lead to lower cost in parts and or lower chances of failure since only one plate is moving.

The combination of ‘402 Burattini, ‘859 Burattini and Maier is silent on adjusting a position of the second position of the incision tool along the deformation direction with respect to the second plate to ensure a desired positioning of the incision tool to make the deformation without piercing the first sheet.
‘844 Burattini teaches a production method for producing a sealed single-dose break-open sealed package (‘844 Burattini: 1) comprising: providing that the sealed package (‘844 Burattini: 4) and providing an apparatus (‘844 Burattini: 1) for producing the sealed package, the apparatus including a first plate (‘844 Burattini: left plate 41 in figs. 5-6) and a second plate (‘844 Burattini: right plate 41 in figs. 5-6); making an incision by plastic deformation of the material using an incision tool (‘844 Burattini: 43) moving the incision tool from a first position spaced away from the first plate to a second position closer to the first plate, but still spaced away from the first plate (‘844 Burattini: para 0036, figs. 3 and 5-6), and adjusting a position of the second position of the incision tool along the deformation direction with respect to the second plate to ensure a desired positioning of the incision tool to make the deformation without piercing the first sheet (‘844 Burattini: para 0039-0040, figs. 5-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the range of the incision tool adjustable, since it has been held that the provision of adjustability, in order to precisely control depth of incision for example, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 2, as shown in claim 1, the combination of ‘402 Burattini, ‘859 Burattini,  Maier and ‘844 Burattini teaches varying widths of the incision (‘402 Burattini: para 0026).
the combination of ‘402 Burattini and ‘859 Burattini does not explicitly varying a width of the incision at the surface depending on a type of the semi-rigid plastic material of which the first sheet is composed.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the width of the incision dependent on the plastic material, since it has been held that discovering an optimum value of a result effective variable, such as proper bending and breaking of the weakened area, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, as shown in claim 1, the combination of ‘402 Burattini, ‘859 Burattini,  Maier and ‘844 Burattini teaches wherein the incision is made on an inner surface facing the pocket of the first sheet of semi-rigid plastic material by deforming locally the first sheet of semi-rigid plastic material ((‘402 Burattini: fig. 6, ‘859 Burattini: fig. 6).  
Regarding claim 6, as shown in claim 1, the combination of ‘402 Burattini, ‘859 Burattini,  Maier and ‘844 Burattini teaches wherein the incision tool has one end with a shape corresponding to the shape of the incision to be made on the surface of the first sheet (‘402 Burattini: para 0053-0055, ‘859 Burattini: 12a, 12b).  
Regarding claim 13,  as shown in claim 1, the combination of ‘402 Burattini, ‘859 Burattini,  Maier and ‘844 Burattini teaches the method further comprising adjusting the position of the second position of the incision tool using a micrometer measuring tool (‘844 Burattini: 49, para 0039).

Claims 7-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20100059402 of Burattini (henceforth ‘402 Burattini) in view of USPGP# 20110271812 of Maier et al. (henceforth Maier) and in further view of USPGP# 20150298844 of Burattini (henceforth ‘844 Burattini).
Regarding claim 7, ‘402 Burattini teaches an apparatus (‘402 Burattini: 7) for the production of a single-dose break-open sealed package (‘402 Burattini: 1), wherein the sealed package comprises: 
a first sheet (‘402 Burattini: 2) of semi-rigid plastic material (‘402 Burattini: abstract); 
a second sheet (‘402 Burattini: 4) of flexible plastic material (‘402 Burattini: abstract) superposed on and sealed to the first sheet to define a sealed pocket (‘402 Burattini: 4) that contains a dose of a product (‘402 Burattini: 5); and 
a weakened zone (‘402 Burattini: 6) that is made in a central zone of the first sheet (‘402 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone to cause formation of an outlet opening for the product  through the first sheet (‘402 Burattini: abstract); 
wherein the apparatus comprises: 
a first feeding unit (‘402 Burattini: 10) of a first strip of semi-rigid plastic material (‘402 Burattini: 13), 
a second feeding unit (‘402 Burattini: 11) of a second strip of flexible plastic material (‘402 Burattini: 15), 
an incision unit (‘402 Burattini: 21), and 
a sealing and filling unit (‘402 Burattini: 16) for sealing at least one portion of the first strip of semi-rigid material to a corresponding portion of the second strip of flexible material to form the pocket and for filling the pocket (‘402 Burattini: para 0056-0061), 
wherein the incision unit comprises:
a first plate (‘402 Burattini: one of the plate 26 in figs. 12-13) and 
a second plate (‘402 Burattini: the other one of the plates 26 in figs. 12-13) opposed to the first plate, 
wherein the second plate comprises at least one incision tool (‘402 Burattini: 27), 
wherein the incision tool is movable from a first position spaced away from the first plate to a second position closer to the first plate, but still spaced away from the first plate to make a deformation in the first sheet positioned between the first plate and the second plate such that the first sheet is not pierced entirely through by the incision tool, (‘402 Burattini: para 0053-0055).  
‘402 Burattini is silent on wherein the first plate is fixed and the second plate is movable to bring the incision tool to the second position.
Maier teaches a packaging apparatus (Maier: 1) comprising a first plate (Maier: 29) and a second plate (Maier: 22), wherein the first plate is fixed (Maier: para 0047-0049) and the second plate is movable (Maier: para 0047-0049, see also figs. 2-3), moving the incision tool from a first position spaced away from the first plate to a second position closer to the first plate  (Maier: para 0047-0049, see also figs. 2-3) and moving the incision tool to the second position to make the deformation in the first sheet (Maier: para 0047-0049, see also figs. 2-3). 
Since both ‘402 Burattini and Maier teach incision units including closure of two plates, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to substitute one incision unit (moving both plates of ‘402 Burattini) for the other (moving one plate while keeping the other plate fixed of Maier) to achieve the result of reliably moving the plates in a reciprocating manner. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).  Furthermore, moving only one plate provides the additional benefit of having fewer moving parts since only one plate needs to be moved rather than two which can lead to lower cost in parts and or lower chances of failure since only one plate is moving.
The combination of ‘402 Burattini and Maier is silent on a position adjustment mechanism configured to adjust a position of the second position of the incision tool along the deformation direction with respect to the second plate to ensure a desired positioning of the incision tool to make the deformation without piercing the first sheet.
‘844 Burattini teaches a packaging apparatus (‘844 Burattini: 11) comprising a first plate (‘844 Burattini: left 41 in figs. 5-6) and a second plate (‘844 Burattini: right 41 in figs. 5-6), wherein the second plate comprises at least one incision tool (‘844 Burattini: 43), wherein the incision tool is movable from a first position spaced away from the first plate to a second position closer to the first plate (‘844 Burattini: para 0036), and a position adjustment mechanism ((‘844 Burattini: 49) configured to adjust a position of the second position of the incision tool along a deformation direction with respect to the second plate to ensure a desired positioning of the incision tool to make the deformation without piercing the first sheet (‘844 Burattini: para 0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the range of the incision tool adjustable, since it has been held that the provision of adjustability, in order to precisely control depth of incision for example, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 8, as shown in claim 7, the combination of ‘402 Burattini, Maier, ‘844 Burattini is silent on wherein a surface of the first plate and/or of the second plate oriented towards the first strip of semi-rigid material has a ground finish. (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. first or second plate, does not depend on its method of production, i.e. ground. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  
Regarding claim 10, as shown in claim 7, the combination of ‘402 Burattini, Maier, ‘844 Burattini teaches wherein the position adjustment mechanism is at least one micrometer measuring tool (‘844 Burattini: para 0039).
Regarding claim 11, as shown in claim 10, the combination of ‘402 Burattini, Maier, ‘844 Burattini is silent on wherein the at least one micrometer measuring tool includes a plurality of micrometer measuring tools and the incision tool includes a plurality of incision tools positioned in line and joined with corresponding ones of the plurality of micrometer measuring tools.  
‘844 Burattini teaches the at least one micrometer measuring tool includes a plurality of micrometer measuring tools (‘844 Burattini: 49, figs. 5-6) and the incision tool includes a plurality of incision tools (‘844 Burattini: 43, figs. 5-6) positioned in line and joined with corresponding ones of the plurality of micrometer measuring tools (‘844 Burattini: see figs. 5-6).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make provide a plurality of micrometer measuring tools and a plurality of incision tools (in order to allow multiple incisions to be made simultaneously) as taught by ‘844 Burattini, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, as shown in claim 7, the combination of ‘402 Burattini, Maier, ‘844 Burattini teaches the apparatus further comprising a blocking device (‘402 Burattini: 23) that includes a pair of blocking plates (‘402 Burattini: pair of 23 para 0053, fig. 11) positioned upstream of the incision unit (‘402 Burattini: see fig. 11), a pair of rubber rollers (‘402 Burattini: 18) positioned downstream of the incision unit (‘402 Burattini: see fig. 11), and an active dancer roller (‘402 Burattini: 22) pneumatically or electronically controlled (‘402 Burattini: 25, para 0053).

Response to Arguments
Applicant’s arguments filed on 7/8/2022 have been fully considered:
Applicant' s arguments with respect to claims 1 and 7 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection (see ‘844 of Burattini).

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
7,810,302 of Hinze et al. also teaches a stationary plate (124) and a movable plate (120) for deforming a semi rigid sheet.
20070012708 of Send et al. also teaches a stationary plate (8) and a movable plate (10) for deforming a semi rigid sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/									/GLORIA R WEEKS/		Examiner, Art Unit 3731           						Primary Examiner, Art Unit 3731